200 S.W.3d 113 (2006)
STATE of Missouri, Respondent,
v.
Brandon D. SEATON, Appellant.
No. WD 65333.
Missouri Court of Appeals, Western District.
June 20, 2006.
Motion for Rehearing and/or Transfer Denied August 1, 2006.
Application for Transfer Denied September 26, 2006.
Ruth Sanders, Appellate Defender Office, Kansas City, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Lisa M. Kennedy, Office of Attorney General, Jefferson City for Respondent.
Before THOMAS H. NEWTON, Presiding Judge, PATRICIA A. BRECKENRIDGE, Judge, and PAUL M. SPINDEN, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 1, 2006.

ORDER
Brandon D. Seaton appeals the circuit court's judgment convicting him of statutory sodomy in the first degree. We affirm. Rule 30.25(b).